           Case 1:20-cr-00016-JEB Document 1 Filed 01/16/20 Page 1 of 2


                           UNITED STATES DISTRICT COURT
                           FOR TIIE DISTRICT OF COLUMBIA

                                   Holding a Criminal Term

                          Grand Jury Sworn in on December 6, 2019

UNITED STATES OF AMERICA                               CRIMINAL NO.

                                                       GRAND JURY ORIGINAL

CHRISTOPHER CARROLL,                                  VIOLATION:
                                                      18 u.S.C. S 922(ext)
                      Defendant.                      (Unlawful Possession of a Firearm and
                                                      Ammunition by a Person Convicted of a
                                                      Crime Punishable by Imprisonment for a
                                                      Term Exceeding One Year)

                                                       FORFEITURE: l8 U.S.C. $ 924(d),
                                                      2l   U.S.C. $ 853(p) and 28 U.S.C. $ 2a61(c)

                                      I\DICT}TENT
       The Grand Jury charges that:

                                         COUNT ONE

       On or about January 1, 2020, within the District of Columbia, CHRISTOPHER

CARROLL, knowing he had previously        been convicted of a crime punishable by imprisonment

for a term exceeding one year, in the State of Maryland, Circuit Court for Prince George's County,

Criminal Case No. CT090811X, did unlaw{ully and knowingly receive and possess a firearm, that

is, a Highpoint, 9mm semi-automatic pistol, and did   unla*fully   and knowingly receive and possess


ammunition, that is, 9mm ammunition. which had been possessed, shipped and transported in and

affecting interstate and foreign commerce.

       (Unlawful Possession of a Firearm and Ammunition by a Person Convicted of a Crime
       iunishable by Imprisonment for a Term Exceeding One Year, in violation of Title 18,
       United States Code, Section 922(gXl))
             Case 1:20-cr-00016-JEB Document 1 Filed 01/16/20 Page 2 of 2


                                    FORFEITURE ALLEGATION

        l.      Upon conviction ofthe offense alleged in Count One this Indictment, the defendant

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 924(d) and Title

28, United States Code, Section 2461(c), any firearms and ammunition involved in or used in the

knowing commission of the offense, including but not limited to a loaded Highpoint,9mm semi-

automatic pistol and 9mm ammunition.

       2.      lf   any   ofthe property described above as being subject to forfeiture,     as a result   of

any act or omission ofthe defendant:

       (a)     cannot be located upon the exercise ofdue diligence;

       (b)     has been transferred or sold to, or deposited      with,   a   third party;

       (c)     has been placed beyond      thejurisdiction ofthe Court;

       (d)     has been substantially diminished in value; or

       (e)     has been commingled with other property that cannot be subdivided without

               difficulty;

the defendant shall forfeit to the United States any other property ofthe defendant, up to the value

of the property described above, pursuant to Title 21, United States Code, Section 853(p),                 as


incorporated by Title 28, United States Code, Section 2461(c).

       (criminal Forfeiture, pursuant to Title      I    8, United States code, Section 924(d), Title   2l,
       united stares Code, Section 853(p), and Title 28, United States code, section 2a6l@))

                                                 A TRUE BILL:


                                                 FOREPI]RSON
             k. tL (urqr-
Attomey of the United States in
and for the District of Columbia
                                                    ?.
